ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 03/29/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Takahashi et al. (WO 2013/125533 A1), hereafter referred to as “Takahashi,” in view of Kitoh et al. (US 2015/0198383 A1), hereafter referred to as “Kitoh,” and Hirayama et al. (US 2014/0174121 A1), hereafter referred as “Hirayama.”
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach an evaporator with cold storage material in a container, refrigerant flow tubes and a heat conductor having a base plate. 
However, the references relied upon fail to teach specific the limitations of “…
wherein the through holes of the base plate of the heat conductor are square,
wherein the first projections each comprise two first projecting pieces and a first
contacting piece, the two first projecting pieces being provided integrally with two
opposing sides of an edge of a corresponding first through hole and projecting inside the corresponding first through hole and toward the first container wall of the cold storage material container, the first contacting piece integrally coupling tip ends of the two first projecting pieces and being in plane-contact with the first container wall of the 
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Ward Reg. 41,367 on 06/11/2021.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 6-7, 11, 15-19 and 23 directed to species/embodiments non-elected with traverse.  
Examiner Oswald contacted applicant’s representative in order to cancel the withdrawn claims to allow the elected species. Christopher Ward gave consent to 
Claims 1-3, 8-10, 12-14, 20-22 and 24 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haller et al. (US 2010/0018231 A1).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763